— In a habeas corpus proceeding, the appeal is from an order of the Supreme Court, Richmond County (Goldberg, J.), dated July 7, 1981, which, inter alia, denied a motion to transfer the proceeding to Suffolk County. Appeal dismissed, without costs or disbursements. No appeal lies from an intermediate order entered in a habeas corpus proceeding (CPLR 7011; Sassower u Finnerty, 68 AD2d 936; State of New York ex rel. Wallace v Lhotan, 48 AD2d 665; People *1003ex rel. Tatra v McNeill, 19 AD2d 845). Weinstein, J. P., Thompson, Bracken and Boyers, JJ., concur.